Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 28 to the Schedule 13D (including additional amendments thereto) with respect to the Class A Common Stock, $0.10 par value, and Class B Common Stock, $0.10 par value, of The Fairchild Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Date: October 1, 2008 /s/ Jeffrey J. Steiner JEFFREY J. STEINER THE STEINER GROUP LLC By: /s/ Eric I. Steiner Eric I. Steiner Co-Manager /s/ Eric I. Steiner ERIC I. STEINER /s/ Natalia F. Hercot NATALIA F. HERCOT /s/ Benjamin Steiner BENJAMIN STEINER THE STEINER CHILDREN’S TRUST By: /s/ Eric I. Steiner Eric I. Steiner Trustee JEFFREY STEINER FAMILY FOUNDATION By: /s/ Jeffrey J. Steiner Jeffrey J. Steiner, President & Director BAYSWATER VENTURES, L.P By: Jorvain Limited, its General Partner By: /s/ Eric I. Steiner Eric I. Steiner Director
